TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 4, 2020



                                      NO. 03-19-00065-CV


                            William Joseph Connors III, Appellant

                                                 v.

  Connie Vandergriff, The Appointed Substitute Trustee for Citimortgage, Inc., Appellee




     APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on January 3, 2019. Having

reviewed the record, the Court holds that William Joseph Connors III has not prosecuted his

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. Appellant shall pay all costs relating to this appeal,

both in this Court and in the court below.